Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant filed his complaint herein on August 16, 1933 and seeks to recover compensation for injuries sustained by him on August 27, 1931 while in the employ of the Division of Highways of the respondent. It appears that on the last mentioned date claimant was doing some work in connection with the building of a bridge about one and one-half miles south of Waverly, in Morgan County; that in the course of his work he stepped on a nail which punctured the sole of his shoe and penetrated the ball of his foot; that notice of the accident was given and claim for compensation made within the time required by law; that claimant was treated by several different physicians and remained under the care of some one of them from the time of the accident until the 1st day of January, A. D. 1933, on which date he was discharged by Dr. A. D. Wilson of Carrollton, Illinois, as ready to return to work. During the time that he remained under the care of the doctors, two operations were performed on his foot. All medical and hospital bills have been paid by the respondent except a bill of Dr. Wilson in the sum of $86.00 which remains unpaid. The evidence does not disclose the amount of the earnings of the claimant during the period of one year prior to the accident. His daily wages, however, were $4.00 and under Section 10-d of the Compensation Act, his average annual earnings must therefore be regarded as $1,200.00, being $23.08 per week. Claimant admits that he worked three or four days after the accident and was paid therefor, and that he has received the total sum of $169.00 from the respondent, which included his pay for the three or four days which he worked and compensation for the injuries received. Deducting from said sum of $169.00 the sum of $16.00 for four days’ work, leaves a balance of $153.00 which apparently was paid to him as compensation, and which should be deducted from any award of compensation made. Under the evidence complainant is entitled to receive compensation for temporary total incapacity for seventy (70) weeks at $11.54 per week, to-wit: $807.80. Deducting therefrom the sum of $153.00 heretofore paid as aforesaid, leaves a balance of $654.80, which is the balance of compensation to which the claimant is entitled as aforesaid. In addition to such amount, claimant is also entitled to recover the sum of $86.00 for the doctor bill of Dr. A. D. Wilson as aforesaid, making a total of $740.80. Award is therefore entered in favor of the claimant for the sum of Seven Hundred Forty Dollars and Eighty Cents ($740.80).